UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------
JOVANA MOUKENGESCHAIE, on behalf of
herself and all others similarly situated,
                                                                 ORDER
                            Plaintiff,
                                                                 14-CV-7539 (MKB) (CLP)
                   v.

ELTMAN, ELTMAN & COOPER, P.C.,
LVNV FUNDING, LLC, and
RESURGENT CAPITAL SERVICES, L.P.,
LLC,

                            Defendants.
--------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Jovana Moukengeschaie commenced the above captioned action on behalf of

herself and all other similarly situated, against, inter alia, Defendants Eltman, Eltman, and

Cooper, P.C., LVNV Funding, LLC, and Resurgent Capital Services, L.P. (Compl. ¶ 1–7,

Docket Entry No. 1.) On May 8, 2019, Plaintiff filed an Amended Complaint alleging that

Defendants violated section 1692 of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et

seq., by sending a letter to Plaintiff threatening to attach her property to satisfy a debt even

though they had no intention of doing so. (Am. Compl., Docket Entry No. 47.) On August 16,

2019, the parties notified the Court that they have agreed to a settlement and moved for an order

preliminarily approving the settlement based on the terms set forth in the class action settlement

agreement (the “Settlement Agreement”), (Mot. for Prelim. Approval, Docket Entry No. 151),

and on October 15, 2019, the Court preliminarily approved the Settlement Agreement and

certified the class for purposes of the settlement, (Order dated Oct. 15, 2019). On April 2, 2020,

Magistrate Judge Cheryl L. Pollack conducted a fairness hearing and on April 21, 2020, issued a
report and recommendation (the “R&R”). (R&R, Docket Entry No. 158.)

        For the reasons set forth below, the Court adopts the report and recommendation and

grants Plaintiff’s motion for final settlement approval and attorneys’ fees.

   I.   Background

        The parties reached a proposed settlement of $633,500 on behalf of an estimated 8,000

class members. (R&R 4–5.) The proposed settlement amount consisted of: (1) “$100,000 in

cash relief to be distributed among a statewide class”; (2) “$318,500 in debt forgiveness to the

Subclass”; (3) “a $15,000 service award to plaintiff Vasquez;” and (4) $200,000 in attorney’s

fees.” (Id. at 4–5.) In addition, the Settlement Agreement provides for $318,500 in debt

forgiveness to be distributed among 392 members of the subclass. (Id. at 5.)

        By report and recommendation dated April 21, 2020, Judge Pollack recommended that

the “Settlement Agreement be approved as fair, reasonable, and adequate.” (R&R 7.) Judge

Pollack found the parties’ process in reaching the proposed settlement to be procedurally fair,

(id. at 9), and also found that the class members positive response to the settlement weighs in

favor of final settlement approval, (id. at 11). Judge Pollack further recommended that the Court

approve class counsel’s request for attorneys’ fees, (id. at 15), and approve Plaintiff’s service

award, (id. at 17).

        No party has objected to the R&R and the time for doing so has passed.

  II. Discussion

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further



                                                  2
judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

Almonte v. Suffolk Cnty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to

object to any purported error or omission in a magistrate judge’s report waives further judicial

review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y.

State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v. Male Juvenile, 121

F.3d 34, 38 (2d Cir. 1997)); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham,

Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a

decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to file timely

objections designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

pursuant to 28 U.S.C. § 636(b)(1).

  III. Conclusion

       Accordingly, the Court adopts the R&R, grants the motion, and approves the class action

settlement.

Dated: October 8, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  3
